MANN, Judge.
The trial judge held on sufficient evidence that the second mortgage held by-appellant was invalid as an unlawful preference proscribed by Florida Statutes § 608.55 (1965), F.S.A. He correctly allowed amendment of the pleadings to conform to proof that the holder of the second mortgage paid $1300.12 to the holder of the first mortgage to protect its security position, but did not in the final decree make a finding respecting this amount. Accordingly, the final judgment is affirmed in part and reversed for further proceedings respecting the claim for credit in the amount of $1300.12.
LILES, C. J., and McNULTY, J., concur.